In an action, inter alia, for a judgment declaring the parties’ rights and obligations under a lease and to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated August 22, 2012, which, in effect, denied, as premature, its motion for summary judgment, among other things, dismissing the complaint.
Ordered that the order is affirmed, with costs.
“A party should be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment” (Amico v Melville Volunteer Fire Co., Inc., 39 AD3d 784, 785 [2007]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying, as premature, the defendant’s motion for summary judgment (see CPLR 3212 [f]; Bank of Am., N.A. v Hillside Cycles, Inc., 89 AD3d 653, 654 [2011]; Silver v Silver, 63 AD3d 903 [2009]; Elliot v County of Nassau, 53 AD3d 561, 563 [2008]; Venables v Sagona, 46 AD3d 672, 673 [2007]). Rivera, J.E, Leventhal, Austin and Roman, JJ., concur.